Citation Nr: 0104746	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned for the veteran's service-connected traumatic 
laceration of the tongue.

2.  Entitlement to service connection for flat feet, calluses 
and hammertoes.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for traumatic laceration of the tongue and assigned a 
noncompensable evaluation, effective April 16, 1999.  In that 
same rating action, the RO also denied, as not well grounded, 
the veteran's claims of service connection for flat feet, 
calluses and hammertoes (bilateral foot disability) and for 
headaches.  The veteran perfected a timely appeal of these 
determinations to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his service-connected traumatic laceration of 
the tongue, the Board has recharacterized this claim on the 
title page as involving the propriety of the initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


REMAND

For the reasons set forth below, the Board concludes that 
each of the veteran's claims must be remanded for additional 
development and adjudication.

With respect to the veteran's claim regarding the propriety 
of the initial evaluation assigned for his traumatic 
laceration of the tongue, the Board observes that when he was 
formally evaluated with respect to the condition in June 
1999, he denied having difficulty with speech or mastication.  
Thereafter, in written argument dated in October 2000, his 
representative stated that the condition had worsened.  In 
doing so, he indicated that the veteran currently had 
difficulty chewing.  As such, the Board concludes that this 
matter must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).

In addition, during the examination, the veteran also 
complained of having nocturnal edema of the tongue since the 
in-service injury.  The examiner indicated that, when in a 
dependent position, the veteran might be experiencing a 
degree of lymphedema of the tongue secondary to severed 
lymphatics that occurred at the time of the traumatic 
incident, i.e., providing a possible explanation for the 
veteran's reported nocturnal symptomatology.  The examiner 
added, however, that there was no evidence of edema during 
the examination; the examination report indicates that it was 
conducted at 3:45p.m.  Thus, because the veteran's symptoms 
apparently are most severely disabling in the evening, the RO 
should have the examination performed during an appropriate 
period of observation and evaluation at a VA facility.  See 
Ardison v. Brown, 6 Vet. App. 405 (1994).

Further, the veteran reports that all his medical care has 
been at VA.  In this regard, a review of the claims folder 
shows that VA treatment records from this facility, dated 
subsequent to April 1999, are not of record.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain these 
treatment records because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of this claim.  Indeed, these treatment 
records may be especially important in this case in light of 
the Court's decision in Fenderson.  In that case, the Court 
held that where, as here, the veteran challenges the initial 
evaluation assigned immediately following the grant of 
service connection, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  Id. at 126.

With respect to the veteran's claims of service connection 
for a bilateral foot disability and headaches, as noted in 
the introduction, in August 1999, the RO denied each of these 
claims on the basis that it was not well grounded.  A review 
of the claims folder shows that, in a September 1999 rating 
action, a copy of which was issued as part of the 
Supplemental Statement of the Case dated that same month, the 
RO confirmed and continued the denial of this claim on that 
same basis.  Since that time, however, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that the veteran's service connection claims must 
be remanded to afford him an appropriate VA examination.  In 
the examination report, the examiner must offer an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that the veteran has a 
bilateral foot disability and/or headaches that is related to 
his military service.  See Pond v. West, 12 Vet. App. 341, 
346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
Prior to scheduling such an examination, however, all 
outstanding treatment records must be associated with the 
claims folder.  This must also specifically include the 
outstanding records of the veteran's VA and private medical 
treatment.  See Dunn v. West, 11 Vet. App. at 466-67; Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for any residuals of his 
service-connected traumatic laceration of 
the tongue as well as for any foot 
problems and/or headaches from any 
facility or source identified by the 
veteran.  This should specifically 
include outstanding records of his 
treatment by VA and from David Grace, 
D.P.M., as well as by any other examiner 
at Tri-State Foot and Ankle.  The aid of 
the veteran and his representative in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for hospitalization at a VA 
facility for a period of observation and 
evaluation to determine the current 
nature and severity of his service-
connected traumatic laceration of the 
tongue.  It is imperative that the 
examining physician reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND and 
acknowledges such review in the 
examination report.  All appropriate 
tests and studies should be conducted, 
and all clinical findings should reported 
in detail.  In the evaluation report, the 
physician should identify all 
manifestations of the veteran's traumatic 
laceration of the tongue.  In doing so, 
the examiner should indicate whether the 
disability is manifested by impairment of 
either speech or mastication.  If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any foot disability and/or headaches 
found to be present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer opinions as to whether 
it is at least as likely as not that any 
foot disability and/or headaches found to 
be present is related to the veteran's 
period of military service.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
of the benefits sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


